Banke, Judge.
The appellant appeals his conviction for burglary. Held:
1. The evidence was ample to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).
2. Although the appellant contends that he requested a charge on his sole “defense” of misidentification, the record contains no such request. Accordingly, we are unable to review this enumeration of error. We note, however, that the jury was fully and repeatedly charged on the state’s burden of proving the appellant guilty beyond a reasonable doubt. We further note that the one eyewitness in the case, a bystander who saw the appellant run out of the victim’s house, *576testified that he did not lose sight of the appellant before the police arrived to arrest him.
Decided December 2, 1981.
Vernon Pitts, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, A. Thomas Jones, Margaret V. Lines, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J, concur.